Case 1:20-cv-03618-RBJ Document 1 Filed 12/10/20 USDC Colorado Page 1 of 6
Case 1:20-cv-03618-RBJ Document 1 Filed 12/10/20 USDC Colorado Page 2 of 6




                                                                 FILED
                                                      UNITED STATES DISTRICT COURT
                                                           DENVER, COLORADO
                                                              9:39 am, Dec 10, 2020

                                                       JEFFREY P. COLWELL, CLERK
Case 1:20-cv-03618-RBJ Document 1 Filed 12/10/20 USDC Colorado Page 3 of 6
Case 1:20-cv-03618-RBJ Document 1 Filed 12/10/20 USDC Colorado Page 4 of 6
Case 1:20-cv-03618-RBJ Document 1 Filed 12/10/20 USDC Colorado Page 5 of 6
Case 1:20-cv-03618-RBJ Document 1 Filed 12/10/20 USDC Colorado Page 6 of 6
